Citation Nr: 1227830	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  11-13 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDINGS OF FACT

1.  The Veteran has nonservice-connected right ear hearing loss not due to his own willful misconduct, considered disabling under VA rating criteria and, accordingly, is considered to be manifested by a level I hearing impairment.

2.  The June 2010 VA audiometric test reveals the Veteran has level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board finds the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2010.  This letter fully addressed all of the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's VA treatment records and service treatment records.  The Veteran's private treatment records were also associated with the claims file.  The Veteran was afforded a VA audiological examination in June 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable general policy considerations include: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so the current rating accurately reflects the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's left ear hearing loss is currently evaluated as noncompensable.  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (hertz).  To evaluate the degree of disability for hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2011).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

If the Veteran's hearing impairment is service-connected for only one ear, the nonservice-connected ear will be designated level I for the purpose of determining the percentage evaluation for hearing impairment under Diagnostic Code 6100.  38 C.F.R. § 4.85(f) (2011).  Under certain circumstances, compensation can be paid for a combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, so long as the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a) (2011).  Hearing impairment in one ear compensable at 10 percent or more disabling as a result of a service-connected disability and hearing impairment as a result of a nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 may be compensable.  38 C.F.R. § 3.383(a)(3) (2011).  

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).  As the audiological findings reported below demonstrate, the Veteran does not have exceptional patterns of hearing impairment for VA purposes.

In an audiogram conducted by Dr. N. S. in March 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
60
60
50
65
59

In a subsequent March 2010 audiogram, Dr. N. S. used masked air conduction, and a speech hearing test was conducted, which revealed a speech recognition, or speech awareness, threshold of 50 in the left ear.  However, the Board finds neither audio evaluation conducted by Dr. N. S. are adequate for rating purposes because neither evaluation included speech recognition scores based on the Maryland CNC, and the second test only provided masked results.  See 38 C.F.R. § 4.85(a) (2011) (examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).

Dr. N. S. diagnosed the Veteran with moderate, mixed hearing loss in the left ear.  

In the VA audiological evaluation in June 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
20
30
60
33
LEFT
60
60
50
65
59

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.

The Veteran was diagnosed with moderately severe mixed hearing loss in the left ear.  

Neither the March 2010 audiological evaluations conducted by Dr. N. S. nor the June 2010 VA audiological evaluation represent an exceptional pattern of hearing loss.  The Veteran's right ear hearing loss is a disability pursuant to 38 C.F.R. § 3.385 (2011).  However, as the Veteran's right ear hearing loss was not service-connected, and considering his left ear hearing loss does not warrant a 10 percent evaluation alone, the right ear hearing loss is designated level I.  The mechanical application of the Rating Schedule to the VA audiological evaluation reveals the Veteran had level II hearing in his left ear.  When the level II hearing for his left ear is combined with a level I designation for the right ear, the result is a 0 percent disabling evaluation.  See 38 C.F.R. § 4.85 (2011).  Therefore, the Board finds the Veteran is not entitled to a compensable evaluation for left ear hearing loss.  

The Board acknowledges that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the present case, Dr. N. S. did not describe the functional effects the Veteran's left ear hearing loss has on his daily or occupational activities.  Likewise, the June 2010 VA audiological evaluation did not describe the effects of the Veteran's left ear hearing loss on his daily or occupational activities.  However, the Board notes that in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the phrase "daily life" as used in Part 4 of 38 C.F.R., can be cited to Subpart A, which provides "regulations prescribing the policies and procedures for conducting VA medical examinations."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has previously noted that regulations governing procedures for conducting VA medical examinations are not considered part of the rating schedule because, "[t]he rating schedule consists only of those regulations that establish disabilities and set forth the terms under which compensation shall be provided.  A regulation prescribing the policies and procedures for conducting a VA medical examination does not serve these purposes."  As such, the Federal Circuit stated that, while the effects of daily life are relevant to the doctor conducting the examination, these effects are not relevant to disability rating specialist.  Therefore, the Board finds that, in relying on the decision in Vazquez-Flores, 580 F.3d at 1280, the lack of any description of the effects the Veteran's left ear hearing loss has on his daily or occupational activities does not impact the disability rating, and the examinations are adequate in this respect.

As noted above, during the period relevant to this appeal, the audiometry results correspond with a noncompensable evaluation and no higher.  Therefore, the Veteran's claim for a compensable evaluation for left ear hearing loss is denied.

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1) (2011).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. at 115.  

The Veteran does not meet the criteria for a compensable evaluation for left ear hearing loss during any period on appeal, and there are no aspects of his disability not contemplated by the schedular criteria.  The Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  In his June 2010 statement, the Veteran reported he uses his right ear to listen when people speak to him or to use the phone, and he turns the television volume up.  In a February 2011 statement, the Veteran reported his left ear hearing loss made it difficult to communicate at work.  In his May 2011 substantive appeal, filed on VA Form 9, the Veteran reported he cannot hear his alarm clock with his left ear and his right ear hearing has decreased due to compensating for his left ear hearing loss.  In the July 2012 informal hearing presentation, the Veteran's representative contends the Veteran reported his hearing problems interfere with his daily activities and is worsening over time, but did not note any unusual or exceptional circumstances related to his left hearing loss.  Notably, the rating schedule contemplates loss of working time due to exacerbations commensurate with the level of disability.  See 38 C.F.R. § 4.1 (2011).  See also VAOPGCPREC 5-2005, 72 Fed. Reg. 5,802 (2007).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321(b)(1) (2011), is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Court has held that a TDIU is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As of the June 2010 VA audio examination, the Veteran was employed as a physician's assistant, as noted in the hearing questionnaire.  The Veteran reported he cannot hear heart tones or murmurs with his left ear, but did not claim he could not continue working as a physician's assistant.  In his March 2011 statement, the Veteran reported his left ear hearing loss interfered with and made it difficult to communicate at work.  Again, however, the Veteran did not claim he was unable to continue working.  Therefore, the Board finds a TDIU claim is not raised by the record.


ORDER

Entitlement to a compensable evaluation for left ear hearing loss is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


